—In an action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated January 20, 1984, which, after a traverse hearing, granted the motion of defendants Brown to dismiss the complaint and all cross claims against them for lack of in personam jurisdiction.
Order affirmed, with costs to respondents Brown.
Special Term’s determination that plaintiffs failed to sustain their burden of providing compliance with the requirements of CPLR 308 (4) is fully supported by the record on appeal. Bracken, J. P., Weinstein, Kunzeman and Hooper, JJ., concur.